Citation Nr: 0730819	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  02-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a stomach condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to March 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
hearing loss and a left wrist disability and found that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for a 
stomach condition.  

In November 2003 the Board remanded the claims for further 
development.  A January 2006 rating decision granted service 
connection for bilateral hearing loss.  This was a full grant 
of the benefit sought.  

An August 2006 Board decision denied service connection for 
residuals of a left wrist injury and remanded the issue of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for a 
stomach condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

A December 1983 record of VA treatment reflects that the 
veteran and his wife were supported by Social Security 
Disability received by the veteran for medical problems, 
which precluded his employment.  

A November 1982 record of VA treatment indicates that the 
veteran had been treated at the VA Medical Center in Brooklyn 
for chronic obstructive pulmonary disease (COPD), a bleeding 
ulcer, and a psychiatric problem with depression.  The 
veteran was requesting follow-up and a statement for Social 
Security.  The veteran had not been on any medication for 
COPD but was on Maalox for gastric problems.  He complained 
of vomiting after meals.  The diagnosis was cholecystitis 
versus pancreatitis.  The foregoing suggests that the 
veteran's Social Security Administration records would 
include records pertinent to his stomach complaints.  

Failure to obtain the SSA decision and relevant supporting 
documents violates VA's duty to assist the veteran with his 
claim.  See Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  The actual decision 
by the SSA, and the medical records on which that decision 
was based, are not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration any records not currently 
associated with the claims file which are 
pertinent to the claim on appeal, 
including any decisions and the medical 
records relied upon in those decisions.   

2.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim is remains denied, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

